EXHIBIT 99.1 FIRSTSERVICE CORPORATION INTERIM CONSOLIDATED FINANCIAL STATEMENTS Second Quarter June 30, 2012 FIRSTSERVICE CORPORATION CONSOLIDATED STATEMENTS OF EARNINGS (LOSS) (Unaudited) (in thousands of US dollars, except per share amounts) - in accordance with accounting principles generally accepted in the United States of America Three months Six months ended June 30 ended June 30 Revenues $ Cost of revenues Selling, general and administrative expenses Depreciation Amortization of intangible assets Acquisition-related items (note 5) Operating earnings Interest expense, net Other (income) expense, net (note 6) ) ) Earnings before income tax Income tax (note 7) Net earnings Non-controlling interest share of earnings (note 10) Non-controlling interest redemption increment (note 10) ) Net earnings (loss) attributable to Company ) ) Preferred share dividends Net earnings (loss) attributable to common shareholders $ $ $ ) $ ) Net earnings (loss) per common share (note 11) Basic $ $ $ ) $ ) Diluted $ $ $ ) $ ) The accompanying notes are an integral part of these financial statements. Page 2 of 13 FIRSTSERVICE CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE EARNINGS (LOSS) (Unaudited) (in thousands of US dollars) - in accordance with accounting principles generally accepted in the United States of America Three months Six months ended June 30 ended June 30 Net earnings $ Foreign currency translation gain (loss) ) ) Reclassification to earnings of other comprehensive income on investment (note 5) - - - Comprehensive earnings Less: Comprehensive earnings attributable to non-controlling shareholders Comprehensive earnings (loss) attributable to Company $ $ $ ) $ The accompanying notes are an integral part of these financial statements. Page 3 of 13 FIRSTSERVICE CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands of US dollars) - in accordance with accounting principles generally accepted in the United States of America June 30, 2012 December 31, 2011 Assets Current Assets Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance of $20,580 (December 31, 2011 - Income tax recoverable Inventories Prepaid expenses and other current assets Deferred income tax Other receivables Other assets Fixed assets Deferred income tax Intangible assets Goodwill $ $ Liabilities and shareholders' equity Current Liabilities Accounts payable $ $ Accrued liabilities Income taxes payable Unearned revenues Long-term debt - current (note 8) Deferred income tax Long-term debt - non-current (note 8) Convertible debentures (note 8) Contingent acquisition consideration (note 9) Other liabilities Deferred income tax Non-controlling interests (note 10) Shareholders' equity Preferred shares (note 13) Common shares Contributed surplus Deficit ) ) Accumulated other comprehensive earnings $ $ The accompanying notes are an integral part of these financial statements. Page 4 of 13 FIRSTSERVICE CORPORATION CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (Unaudited) (in thousands of US dollars, except share information) - in accordance with accounting principles generally accepted in the United States of America Preferred shares Common shares Accumulated Issued and Issued and other Total outstanding outstanding Contributed comprehensive shareholders' shares Amount shares Amount surplus Deficit earnings equity Balance, December 31, 2011 $ ) $ $ Comprehensive earnings: Net earnings - Other comprehensive earnings - Other comprehensive earnings attributable to NCI - NCI share of earnings - ) - ) NCI redemption increment - ) - ) Subsidiaries’ equity transactions - Subordinate Voting Shares: Stock option expense - Stock options exercised - - ) - - Tax benefit on options exercised - Purchased for cancellation - - ) ) - ) - ) Preferred Shares: Dividends (note 13) - ) - ) Balance, June 30, 2012 $ ) $ $ The accompanying notes are an integral part of these financial statements. Page 5 of 13 FIRSTSERVICE CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands of US dollars) - in accordance with accounting principles generally accepted in the United States of America Three months ended Six months ended June 30 June 30 Cash provided by (used in) Operating activities Net earnings $ Items not affecting cash: Depreciation and amortization Deferred income tax ) Other Changes in non-cash working capital: Accounts receivable ) Inventories ) Prepaid expenses and other current assets ) ) ) Payables and accruals ) ) Unearned revenues Other liabilities Net cash provided by (used in) operating activities ) ) Investing activities Acquisitions of businesses, net of cash acquired (note 4) Purchases of fixed assets ) Other investing activities 30 ) Net cash used in investing activities ) Financing activities Increase in long-term debt Repayment of long-term debt ) Purchases of non-controlling interests ) Proceeds received on exercise of options 45 Incremental tax benefit on stock options exercised 6 Dividends paid to preferred shareholders ) Distributions paid to non-controlling interests ) Repurchases of subordinate voting shares - ) ) ) Other financing activities ) Net cash (used in) provided by financing activities ) ) Effect of exchange rate changes on cash ) Increase (decrease) in cash and cash equivalents ) ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ The accompanying notes are an integral part of these financial statements. Page 6 of 13 FIRSTSERVICE CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2012 (Unaudited) (in thousands of US dollars, except per share amounts) 1.DESCRIPTION OF THE BUSINESS – FirstService Corporation (the “Company”) is a provider of real estate-related services to commercial, institutional and residential customers in North America and various countries around the world.The Company’s operations are conducted in three segments: Commercial Real Estate (“CRE”) Services, Residential Property Management and Property Services.The Company operates as Colliers International within CRE; FirstService Residential Management, American Pool Enterprises and various regional brands within Residential Property Management; and Field Asset Services and several franchise brands within Property Services. 2.SUMMARY OF PRESENTATION – These condensed consolidated financial statements have been prepared by the Company in accordance with the disclosure requirements for the presentation of interim financial information pursuant to applicable Canadian securities law.Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles (“GAAP”) in the United States of America have been condensed or omitted in accordance with such disclosure requirements, although the Company believes that the disclosures are adequate to make the information not misleading.These interim financial statements should be read in conjunction with the audited consolidated financial statements for the year ended December 31, 2011. These interim financial statements follow the same accounting policies as the most recent audited consolidated financial statements, except as noted below.In the opinion of management, the condensed consolidated financial statements contain all adjustments necessary to present fairly the financial position of the Company as at June 30, 2012 and the results of operations and its cash flows for the three and six month periods ended June 30, 2012.All such adjustments are of a normal recurring nature.The results of operations for the three and six month periods ended June 30, 2012 are not necessarily indicative of the results to be expected for the year ending December 31, 2012. During the second quarter of 2011, the Company identified an error related to the recognition of certain property management contract revenue in the CRE segment where it was determined, in consultation with clients, that a portion of the management fees previously recorded were not chargeable.The Company assessed the materiality of this item on the earnings for the six months ended June 30, 2011 and all other periods subsequent to those dates, in accordance with the SEC’s Staff Accounting Bulletin No. 99 (“SAB 99”), and concluded that this error was not material to any such periods.In accordance with SEC’s Staff Accounting Bulletin No. 108 (“SAB 108”), the interim consolidated financial statements herein include the adjustment to correct the immaterial error and to reflect the corrected accounts receivable balance as of that date. This correction resulted in a reduction of accounts receivable of $3,300 and a decrease in revenues of $3,300. 3.IMPACT OF RECENTLY ISSUED ACCOUNTING STANDARDS – On January 1, 2012, the Company adopted updated guidance issued by the FASB on fair value measurement and disclosure (ASU 2011-04).This update changes certain fair value measurement principles and enhances disclosure requirements, particularly for Level 3 fair value measurements. The guidance was adopted prospectively and did not impact the Company’s results of operations or financial position but did result in enhanced disclosure for Level 3 fair value measurements of assets and liabilities. On January 1, 2012, the Company adopted new guidance issued by the FASB on the presentation of comprehensive income (ASU 2011-5). This guidance requires entities to present the total of comprehensive earnings, the components of net earnings and the components of other comprehensive earnings either in a single continuous statement of comprehensive earnings or in two separate but consecutive statements. The guidance does not change the items that must be reported in other comprehensive earnings or when an item of other comprehensive earnings must be reclassified to net earnings. This guidance was adopted retrospectively and resulted in a change in disclosure of comprehensive earnings from within the statement of shareholders’ equity to a separate statement of comprehensive earnings. Page 7 of 13 4.ACQUISITIONS – On March 28, 2012, the Company acquired the assets and select liabilities of Colliers International UK plc (in administration) (“CI UK”) by way of a pre-packaged transaction that involved CI UK being placed into administration immediately prior to the acquisition. This acquisition expanded the Company’s Commercial Real Estate segment’s geographic presence to new markets, including the United Kingdom, Ireland and Spain. The acquisition date fair value of consideration transferred was $13,205, paid in cash. The initial purchase price allocation is not yet complete, pending final determination of the fair value of assets acquired. Four individually insignificant acquisitions were completed during the six month period ended June 30, 2011 for total consideration of $9,873.These acquisitions were accounted for by the purchase method of accounting for business combinations and accordingly, the consolidated statements of earnings do not include any revenues or expenses related to these acquisitions prior to their respective closing dates. Certain vendors, at the time of acquisition, are entitled to receive a contingent consideration payment if the acquired businesses achieve specified earnings levels during the one- to four-year periods following the dates of acquisition.The ultimate amount of payment is determined based on a formula, the key inputs to which are (i) a contractually agreed maximum payment; (ii) a contractually specified earnings level and (iii) the actual earnings for the contingency period.If the acquired business does not achieve the specified earnings level, the maximum payment is reduced for any shortfall, potentially to nil. Unless it contains an element of compensation, contingent consideration is recorded at fair value each reporting period.The fair value recorded on the consolidated balance sheet as at June 30, 2012 was $11,811 (see note 9).The estimated range of outcomes (undiscounted) for these contingent consideration arrangements is $12,700 to a maximum of $14,900. The compensation element is recorded on a straight line basis over the contingency period and as of June 30, 2012 totaled $5,263, and was recorded in “Other liabilities” on the balance sheet.The estimated range of outcomes related to the compensation element is $9,400 to a maximum of $11,100. The contingencies will expire during the period extending to December 2013.During the three months ended June 30, 2012, $3,462 was paid with reference to such contingent consideration (2011 - $85).In addition, as at June 30, 2012, the Company had recorded in “Accrued Liabilities” $1,862 of consideration payable related to acquisitions where all contingencies had been resolved (December 31, 2011 - $3,109). 5.ACQUISITION-RELATED ITEMS - Acquisition-related expense (income) is comprised of the following: Three months ended Six months ended June 30 June 30 Reclassification from accumulated other comprehensive loss $
